

EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (as amended, supplemented or extended from time to
time, this “Agreement”) is entered into as of April 6, 2009 (the “Effective
Date”), by and between WorldGate Service, Inc. (the “Company”) and James
McLoughlin (“Employee”).
 
The Employee has been employed by the Company as its Vice President Sales and
Marketing since September 1, 2005.  The Company has just concluded the private
placement of a controlling interest in the Company, and wishes to retain the
Employee on the terms and conditions contained herein.  The Employee desires to
be so retained.
 
NOW THEREFORE, in consideration of the mutual covenants contained herein, and in
that certain Non-Disclosure, Non-Circumvention and Non-Competition Agreement
that the employee will sign simultaneously with this Agreement, and for other
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the parties do hereby
agree as follows:
 
1.                             Employment and Employment Period.
 
1.1.                      Position and Duties.
 
(a)                      Subject to the terms and conditions of this Agreement,
the Company agrees to employ the Employee as Vice President Sales and
Marketing (the “Position”), and the Employee agrees to remain in the employ of
the Company, during the Employment Period (as defined in Section 1.2).
 
(b)                      The Employee’s job duties include managing all sales
and marketing functions of the Company and all other duties as reasonably
requested by the Company consistent with that or any future position of the
Employee, which the Employee may accept. The Employee reports to the Company’s
CEO and Chairman of the Board of Directors.
 
(c)                      At all times during the Employment Period, the Employee
agrees to: (i) perform all services related to the Employee’s employment
hereunder faithfully and diligently and to discharge the responsibilities
thereof to the best of the Employee’s ability; (ii) devote full business time
and attention and energies to the duties of the Employee’s employment under this
Agreement; and (iii) use the Employee’s reasonable best efforts to promote the
business of Company.
 
1.2.                      Employment Period. The term “Employment Period” shall
mean the period beginning on the Effective Date and shall continue for one (1)
year from that date (the “Expiration Date”).  The Employee's employment with the
Company shall be at-will and may be terminated for any legal reason and at any
time by the Company or the Employee.
 
2.                             Compensation.
 
2.1.                      Salary.  During the Employment Period, in
consideration for the services to be rendered hereunder, and subject to the
terms and conditions of this Agreement, the Company hereby agrees to pay the
Employee, in accordance with its normal practices, a yearly salary of
$190,383 during the Employment Period (calculated from the date hereof) (the
“Annual Base Salary”).  All compensation shall be subject to all applicable tax
withholding and similar requirements under applicable law.

 

--------------------------------------------------------------------------------

 

2.2.                      Incentive Compensation.
 
(a)                      Cash Bonus Incentive Compensation.  During the
Employment Period, the Employee shall be eligible to earn performance bonuses as
set forth below (“Cash Bonus”).  The Employee’s entitlement to these Cash
Bonuses shall be based upon individual performance objectives tailored
specifically to the Employee’s position, which shall be set by the Company’s
Compensation Committee and approved by the Company’s Board of Directors.  A Cash
Bonus shall be a percentage of the Employee’s Annual Base Salary, calculated by
dividing the Employee’s Annual Base Salary by four, and multiplying that number
by 35% (the “Target Quarterly Bonus Amount”).  The Cash Bonus shall be payable
quarterly, promptly after the Company’s results for that quarter are announced,
but in any event during the quarter immediately following the quarter in which
the Cash Bonus is earned, and, with respect to a Cash Bonus earned in the fourth
quarter of a calendar year, on or before March 15 of the following calendar
year.  In the event that the Employee’s employment hereunder terminates
involuntarily for any reason other than cause, as defined in section 4.1, below,
a Cash Bonus shall, if earned and accrued, be apportioned on a per diem basis
and paid to the Employee upon his termination. The Cash Bonus shall be paid on
the following schedule:
 
1Q 2009             0% of the Employee’s Target Quarterly Bonus Amount,
regardless if or as earned
 
2Q 2009             100% of the Employee’s Target Quarterly Bonus Amount,
guaranteed, regardless if or as earned
 
3Q 2009             50% of the Employee’s Target Quarterly Bonus Amount,
guaranteed, regardless if or as earned; the remainder only if and as earned, no
guaranty
 
4Q 2009             100% of the Employee’s Target Quarterly Bonus Amount, only
if and as earned, no guaranty
 
(b)                      Stock Option Plan.  The Board of Directors intends, as
soon as is practically possible after the Effective Date of this Agreement, to
approve and adopt a new 2009 WorldGate Employee Stock Option Plan.  The Board
anticipates that this new employee stock option plan will include options that
vest over four years, except in the case where the Employee is terminated before
any of his options have yet vested, in which case he will be given vesting
credit for 25% of his options upon his termination, and which will have a per
share strike price to be set by the Board based on their fair market value on
the date of their grant.  As and when such plan is approved, adopted and
implemented, the Employee will be awarded 900,000 options to purchase the
Company’s shares under this plan.
 
3.                           Benefits.
 
3.1.                      Generally.  During the Employment Period and according
to the terms of the relevant plan documents, the Employee shall be eligible to
participate in any medical, prescription, dental, life insurance, disability or
other welfare benefit plans or policies and any pension or retirement plans
which the Company currently has in place or may hereafter make available
generally to employees having comparable responsibilities and duties to the
Employee, but the Company will not be required to establish any such program or
plan.  The Employee shall be entitled to annual vacation and to reimbursement of
expenses, each in accordance with the Company’s policies in effect from time to
time with respect to employees having comparable responsibilities and
duties.  With respect to any expense reimbursements provided hereunder which are
not otherwise excludible from the Employee’s  gross taxable income, to the
extent required to comply with of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations of the Treasury and applicable guidance of
the Internal Revenue Service thereunder (together, “Section 409A”), no
reimbursement of expenses incurred by the Employee during any taxable year of
the Employee shall be made after the last day of the following taxable year, the
right to reimbursement of any such expenses shall not be subject to liquidation
or exchange for another benefit, and the amount of expenses eligible for
reimbursement during any taxable year of the Employee may not affect the
expenses eligible for reimbursement available in any other taxable year.

 
Page 2 of 7

--------------------------------------------------------------------------------

 

4.                           Termination of Employment.
 
4.1.                      Termination for Cause.  This Agreement and the
Employee’s employment with the Company may be terminated at any time by The
Company for Cause by written notice to Employee specifying in reasonable detail
the reasons therefor. For purposes of this Agreement, “Cause” shall mean:
(a)  the Employee has been convicted of or pled guilty or no contest to (i) any
criminal offence which is classified as a felony (or its equivalent under the
laws or regulations of any country or political subdivision thereof), or (ii)
any other criminal offense which involves a violation of federal or state
securities laws or regulations (or equivalent laws or regulations of any country
or political subdivision thereof), embezzlement, fraud, material wrongful taking
or material misappropriation of property or theft; (b) persistent and willful
failure to perform in a manner consistent with the Employee’s past performance a
substantial portion of the Employee’s duties and responsibilities, which failure
continues more than ten (10) days after written notice is given to the Employee
by the Company; (c) gross negligence or willful misconduct of the Employee in
the performance of his or her duties to the material detriment of the Company or
any affiliate or shareholder of the Company; (d) breach of any of the covenants,
terms and provisions of this Agreement; and (e) breach of trust or breach of
fiduciary duty owed to the Company, its shareholders, directors, customers,
affiliates, subsidiaries or members.  Nothing in this section or elsewhere in
this Agreement shall be construed to mean that the Company cannot alter, change,
whether such might be perceived as improvement or diminishment, the Employee’s
duties and responsibilities hereunder, nor as any obligation on the art of the
Employee to accept any such change.
 
4.2.                      Death or Permanent Disability of Employee. This
Agreement and the Employee’s employment with the Company shall terminate upon
the Employee’s death.  In addition, the Company shall have the right to
terminate this Agreement and the Employee’s employment hereunder if the Company
determines in good faith that the Disability of Employee, as defined below, has
occurred during the Employment Period.  In the event of the Disability of the
Employee, the Employee’s employment hereunder shall terminate effective on the
30th day after the Employee’s receipt of written notice from the Company
notifying the Employee of the Company’s intention to terminate this Agreement
and the Employee’s employment hereunder on account of such Disability; provided
that, within the 30-day period after such receipt, the Employee shall not have
returned to full-time performance of the Employee’s duties and
responsibilities.  For purposes of this Agreement, “Disability” shall mean the
inability of the Employee to perform one or more of the primary duties of the
Vice President Sales and Marketing or other comparable position as a result of
incapacity of the Employee, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which inability continues for a period of thirty (30) days within any six month
period.
 
4.3.                      Termination Without Cause or Voluntary Resignation.
The Company, by written notice to Employee, shall have the right to terminate
this Agreement and the Employee’s employment with the Company at any time
without Cause, for any reason or for no reason, subject to Section 4.4
hereof.  The Employee, by fifteen (15) days’ written notice to the Company,
shall have the right to terminate the Employee’s employment for any reason or
for no reason.

 
Page 3 of 7

--------------------------------------------------------------------------------

 

4.4.                      Compensation Upon Termination.     If the Company
terminates the Employee's employment without Cause at any time after the
Effective Date, the Company will, contingent upon the Employee executing and
delivering to the Company a written general release of claims against the
Company in a form acceptable to the Company which will become irrevocable by its
terms on or before the 60th day following the Employee’s ‘Separation from
Service’, within the meaning of Internal Revenue Code Section 409A, from the
Company and will pay the Employee severance in the amount of the greater of (a)
the Employee’s monthly base salary amount, plus any Cash Bonus amounts,
including, for clarity, all guaranteed amounts, earned or accrued through the
date of the Employee’s termination multiplied by the number of months left until
the Expiration Date, or (b) the Employee’s monthly base salary amount, plus
any  Cash Bonus amounts, including, for clarity, all guaranteed amounts, earned
or accrued through the date of the Employee’s termination, multiplied by six.
All severance payments shall be made as and when the Employee’s salary payments
for the same periods would have been made, and shall be subject to identical
withholdings as would have been base salary and cash bonuses.  The first
severance payment to the Employee shall be made following the date on which the
release becomes effective, and no later than the 75th day following that date,
and shall include a ‘catch-up’ payment for all amounts which would have
otherwise been paid during such period.  In addition to the severance payments,
the Company shall, during the time severance payments are made, retain the
Employee as part of its insured group covered by the Company’s welfare benefits
providers, and continue to pay the Company portion of the insurance premiums for
such benefits, and continue to deduct the employee’s portion from all severance
paid.  COBRA notice and coverage for the employee would thus begin upon
cessation of the severance payments.  Notwithstanding any other provision of
this Agreement, if any amount payable to the Employee under this Agreement on
account of the Employee’s Separation from Service constitutes deferred
compensation within the meaning of and subject to Section 409A, and the Employee
is a “Specified Employee” of the Company on the date of his Separation from
Service, then payment of such amount shall be delayed until the first business
day that is at least six (6) months after the date on which the Employee’s
Separation from Service occurs.  For these purposes, “Specified Employee” has
the meaning given to that term in Internal Revenue Code Section 409A(a)(2)(B)(i)
and Treas. Reg. 1.409A-1(i).  Notwithstanding the foregoing, such six month
delay of payments shall not apply to any payments or benefits that are not
subject to Section 409A, including the following: (a) any severance or other
payments that qualify as “short term deferral” payments under Treas. Reg.
Section 1.409A-1(b)(4); and (b) any remaining severance or other payments paid
after the Employee’s Separation from Service to the extent (i) that the dollar
amount of such payments does not exceed two (2) times the lesser of (x) the
Employee’s annualized compensation (based on the Employee’s annual rate of pay
for the calendar year preceding the calendar year in which the Separation from
Service occurs, adjusted to reflect any increase during such calendar year which
was expected to continue indefinitely had the Employee’s Separation from Service
not occurred) and (y) the maximum amount of compensation that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Internal
Revenue Code for the calendar year in which the Separation from Service occurs,
and (ii) such severance or other payments are to be made to the Employee no
later than the last day of the second calendar year following the calendar year
in which the Separation from Service occurs.  For purposes of Section 409A, each
payment of severance made on a payroll date and each monthly provision of
severance benefits under this Agreement shall be treated as a right to a series
of separate payments, as defined in Treas. Reg. Section 1.409A-2(b)(2).
 
5.                           Miscellaneous.
 
5.1.                      Representation. The Employee and the Company hereby
represent and warrant, each to the other, that the execution of this Agreement
and the performance of the obligations hereunder will not breach or be in
conflict with any written or other agreement to which they are a party or are
bound, and that neither of them is subject to any written or other covenants
which would affect the performance of their respective obligations hereunder.

 
Page 4 of 7

--------------------------------------------------------------------------------

 

5.2.                      Waivers. Any waiver of any terms or conditions or of
the breach of any covenant or warranty of this Agreement in any one instance
shall not operate as or be deemed to be or construed as a further or continuing
waiver of any other breach of such term, condition, covenant, or warranty or any
other term, condition, covenant, or warranty, nor shall any failure or delay at
any time or times to enforce or require performance of any provision hereof
operate as a waiver of, or affect in any manner, such party’s right at a later
time to enforce or require performance of such provision or of any other
provision hereof; provided, however, that no such waiver, unless it, by its own
terms, explicitly provides to the contrary, shall be construed to effect a
continuing waiver of the provision being waived and no such waiver in any
instance shall constitute a waiver in any other instance or for any other
purpose or impair the right of the party against whom such waiver is claimed in
all other instances or for all other purposes to require full compliance.
 
5.3.                      Modification.  Except as otherwise provided in this
Agreement, neither this Agreement nor any term hereof may be changed, amended,
modified, waived, discharged or terminated except to the extent that the same is
effected and evidenced by the signed written consent of the party against whom
enforcement of such change, modification, waiver, discharge or termination is
sought.  This Agreement may not be modified by electronic mail.
 
5.4.                      Governing Law.  This Agreement shall be governed by,
and interpreted in accordance with, the laws of the Commonwealth of Pennsylvania
without regard without regard to its conflict of laws or principles.
 
5.5.                      Notices.
 
(a)                      All notices, requests, demands and other communications
required or permitted under this Agreement shall be in writing and sent as
follows:
 
If to the Company, to:
 
WorldGate Service, Inc.
3190 Tremont Avenue
Trevose, PA  19355
Attn: General Counsel


With a copy to:
WGI Investor, LLC
349-L Copperfield Boulevard
#392
Concord, NC  28025
Attn: Richard L. Boughrum
          Colleen R. Jones


If to Employee, to the address of Employee set forth on the signature page
hereto.
 
(b)                      All notices and other communications required or
permitted under this Agreement shall be sent via reputable overnight courier
with tracking capability, and shall be effective upon receipt.  The parties
hereto may from time to time change their respective addresses for the purpose
of notices to that party by a similar notice specifying a new address, but no
such change shall be deemed to have been given unless it is delivered or
received in accordance with this Section 7.5(b).
 
5.6.                      Entire Understanding; No Third Party Beneficiaries.
This Agreement, and the Non-Disclosure, Non-Circumvention and Non-Competition
Agreement that the Employee is signing as a part of its new employment
relationship with the Company, together represent the entire understanding of
the Company and the Employee with respect to the Employee’s employment with the
Company and Employee’s compensation.  Nothing in this Agreement, express or
implied, is intended to confer on any person, other than the parties hereto and
their respective heirs, personal representatives, successors and assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.  On and after the Effective Date, this Agreement will supersede any
and all other agreements, written or oral relating to Employee’s employment with
the Company or any predecessor of the Company.  Specifically, the Employee
acknowledges that no commitment has been made by the Company to Employee with
respect to any employment beyond the term of this Agreement (whether ending by
lapse of time or earlier termination pursuant to its terms) or with respect to
any benefit not expressly set forth in this Agreement or incorporated herein by
reference.

 
Page 5 of 7

--------------------------------------------------------------------------------

 

5.7.                      Confidentiality Agreement.  The effectiveness of this
Agreement is expressly conditioned on the Employee’s executing simultaneously a
Non-Disclosure, Non-Circumvention and Non-Competition Agreement prepared by the
Company expressly for such purpose, which shall  replace the existing
Non-Competition and Non-Disclosure Agreement with the Company to which the
Employee is subject.
 
5.8.                      Arbitration.  The parties shall submit any dispute (i)
concerning the interpretation or enforcement of the rights and duties under this
Agreement, or (ii) relating to this Agreement to final and binding arbitration
pursuant to the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association then existing.  At the request of any party,
the arbitrator, attorneys, parties to the arbitration, witnesses, experts, court
reports, or other persons present at the arbitration shall agree in writing to
maintain the strict confidentiality of the arbitration proceedings.  The
arbitration shall be conducted in Pennsylvania by a single, neutral
arbitrator.  The award of the arbitrator may be enforced in any court having
jurisdiction over the award, the relevant party or such party’s assets.
 
5.9.                      Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
5.10.                     Headings; Interpretation. The various headings
contained herein are for reference purposes only and do not limit or otherwise
affect any of the provisions of this Agreement.  It is the intent of the parties
that this Agreement not be construed more strictly with regard to one party than
with regard to any other party.
 
5.11.                     Assignment.  Neither this Agreement, nor any rights or
obligations hereunder, may be assigned by one party without the consent of the
other, except that this Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company, whether by merger, consolidation,
sale of assets or otherwise, and references herein to the Company shall be
deemed to include any such successor or successors.
 
5.12                      Consultation with Attorney. The Company understands
that the Employee may wish to consult with an attorney prior to the execution of
this Agreement.  The Employee agrees and acknowledges that the Company has
advised the Employee to consult with an attorney and that if the Employee
chooses not to consult with an attorney, the Employee has done so of the
Employee’s own free will.
 
5.13.  Section 409A.               All payments to the Employee pursuant to this
Agreement are intended to comply with, or to be exempt from, the requirements of
Section 409A.  The Employee acknowledges that the Employee bears the entire risk
of any adverse federal and/or state tax consequences and penalty taxes in the
event that any payment amount pursuant to this Agreement is deemed to be subject
to Section 409A and that no representations have been made to the Employee
relating to the tax treatment of any payment pursuant to this Agreement under
Section 409A and the corresponding provisions of any applicable state income
taxation laws.

 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.

 

 
The Company
     
WorldGate Service, Inc.
     
By:
/s/ Harold M. Krisbergh
   
Name: Harold M. Krisbergh
 
Title: Chief Executive Officer

 

 
/s/ James McLoughlin
   
James McLoughlin
   
[address]
 

 
 
Page 7 of 7

--------------------------------------------------------------------------------

 